 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA, for
      the use and benefit of JAMES                 NO: 2:10-CV-0131-TOR
 8    TALCOTT CONSTRUCTION INC., a
      Montana Corporation,                         ORDER OF DISMISSAL WITH
 9                                                 PREJUDICE
                 Plaintiff/Counter-Defendant,
10
            v.
11
      GARCO CONSTRUCTION, INC., a
12    Washington Corporation, and
      TRAVELERS CASUALTY &
13    SURETY CO. OF AMERICA, a
      Connecticut Corporation,
14
              Defendants/Counter-Claimants.
15

16        BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Action

17   with Prejudice. ECF No. 108. The motion was submitted for consideration

18   without oral argument. The Court has reviewed the record and files herein, and is

19   fully informed. The stipulation is filed pursuant to Federal Rule of Civil

20   Procedure 41(a)(1)(A)(ii) and provides for the dismissal with prejudice of this



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   action in its entirety, including all of Plaintiff’s claims and all of Defendants’

 2   counterclaims, and that each party will bear its own costs and attorneys’ fees.

 3        ACCORDINGLY, IT IS HEREBY ORDERED:

 4        1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action in

 5           its entirety, including all of Plaintiff’s claims and all of Defendants’

 6           counterclaims, is DISMISSED with prejudice, each party shall bear its

 7           own costs and attorneys’ fees.

 8        2. All pending motions are denied as moot and related hearing dates stricken

 9           from the Court’s calendar.

10        The District Court Executive is directed to enter this Order and Judgment

11   accordingly, furnish copies to counsel, and CLOSE the file.

12         DATED January 31, 2020.

13

14                                    THOMAS O. RICE
                               Chief United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
